DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 06/01/2021 has been entered. Claims 8, 13, 15 and 19 have been cancelled. Claims 1-7, 9-12, 14, 16-18 and 20 are now pending in the application.

Allowable Subject Matter

3.	Claims 1-7, 9-12, 14, 16-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-6:  the limitations “the plurality of trenches being configured to form a barrier region that inhibits a flow of the solder across the surface of the first component, at least one of the plurality of trenches comprises a boundary trench, and the plurality of trenches comprise a plurality of trench portions that extend in a direction to intersect the boundary trench, wherein the plurality of trenches are configured such that the solder is contained between the plurality of trenches on the first attach; and wherein the plurality of trenches are configured such that the solder forms a solder fillet between the first 
The following is an examiner's statement of reasons for allowance of the claims 7 and 9-12: the limitations “the plurality of trenches are configured such that the solder is contained between the plurality of trenches on the first attach; and wherein the plurality of trenches comprise a plurality of trench portions arranged between the inside boundary trench and the outside boundary trench, and the plurality of trench portions extend in a direction to intersect the inside boundary trench and the outside boundary trench“ in combination with other claimed limitations in independent claim 7 are not disclosed or suggested by the prior art of record taken alone or in combination. Claims 9-12 are directly dependent upon claim 7.
	The following is an examiner's statement of reasons for allowance of the claims 14 and 16-18: the limitations “the trenches comprise at least two boundary trenches and at least one additional trench arranged between the at least two boundary trenches; and wherein the at least two boundary trenches comprise a plurality of parallel boundary trenches and the at least one additional trench further comprises a plurality of trench portions arranged between the plurality of parallel boundary trenches, and the plurality of trench portions extend in a direction to intersect the plurality of parallel boundary trenches“ in combination with other claimed limitations in independent claim 14 are not disclosed or suggested by the prior art of record taken alone or in combination. Claims 16-18 are directly dependent upon claim 14.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848